NORTH CAROLINA ) , .. «IN THE GENERAL COURT OF JUSTICE
tal | : on tel DISTRICT COURT DIVISION
FORSYTH COUNTY ) FILE NO:
ra oA \t WO
Loli vane
OMAR WINSTON KHOURI, .. >) 03.0)
Plaintiff | Lee Chop
. )
Vv. )
) COMPLAINT AND DEMAND
NATIONAL GENERAL INSURANCE ) FOR TRIAL BY JURY
MARKETING, INC )
and AMERICAN SELECT PARTNERS, LLC )
)
Defendants )

 

Plaintiff, complaining of defendants, alleges and says:

1. Plaintiff is an individual with a principal residence at 1009 Cross Gate Road, Winston
Salem, North Carolina, in Forsyth County.

2. The First Defendant, National General Insurance Marketing, Inc (hereinafter “National
General”) is a Missouri Corporation with a usual place of business of 5630 University
Parkway, Winston Salem, North Carolina.

3. The Second Defendant, American Select Partners, LLC (hereinafter “American Select”)
is a Texas Corporation with a usual place of business of 6116 N. Central Expressway,
Suite 1400, Dallas, Texas.

4. All United States based phone numbers in control of Plaintiff are registered on the
Federal Do Not Call Registry.

5. The Plaintiff received an unsolicited phone call from American Select on April 14, 2020,

in which American Select identified themselves as “US Healthcare.”

Case 1:20-cv-00580-TDS-JLW Document 2 Filed 06/26/20 Page 1 of 4
10.

11.

12.

13.

14.

American Select used caller ID neighbor spoofing tactics to hide their real phone number
and identity.

American Select informed Plaintiff that the purpose of the call was to provide health
insurance costs so that Plaintiff can purchase a new health insurance plan.

American Select informed Plaintiff that he was being transferred to a North Carolina
licensed agent for more information, and then transferred Plaintiff to a representative
named Augustine Donahue.

American Select’s Augustine Donahue is not a North Carolina licensed insurance agent.
Upon questioning with American Select’s representative Dalton Mills, who self-
identified as a supervisor responsible for compliance, Mr. Mills stated to Plaintiff that
National General allows unlicensed agents to sell their insurance products during the
current coronavirus pandemic.

American Select’s Augustine Donahue informed Plaintiff that he qualified for multiple
PPO plans with National General Insurance and stated that National General is part of the
Aetna network.

American Select’s Augustine Donahue provided insurance quotes to Plaintiff that were
not full health insurance coverage, but only short term and accident coverage.
American Select’s Augustine Donahue used the credentials of Austin Edgar, a North
Carolina licensed agent registered with National General, in order to generate insurance
quotes and attempt to make a sale.

American Select refused to provide insurance coverage details until after they received

payment.

Case 1:20-cv-00580-TDS-JLW Document 2 Filed 06/26/20 Page 2 of 4
15. American Select refused to disclose the real name of their company, instead using the
name “US Healthcare,” until an agreement to purchase health insurance was made.

16. Plaintiff sent a demand letter to American Select and National General, demanding
payment for damages for violation of the Federal Do Not Call List, the Telephone and
Consumer Protection Act, emotional distress, and N.C.G.S § 75-1, et seg, which
Defendants failed and refused to pay.

17. Plaintiff registered a complaint with the North Carolina Department of Insurance against
Defendants for investigation on using unlicensed agents to solicit sales of insurance
products.

18. By the reason of Defendants’ deceptive business practices, Plaintiff has been damaged.

19. By the reason of Defendant’s violation of the Federal Do Not Call Registry, Plaintiff has
been damaged.

20. By the reason of Defendant’s violation of the Telephone Consumer Protection Act,
Plaintiff has been damaged.

21. North Carolina General Statute § 75-1.1(a) states:

Unfair methods of competition in or affecting commerce, and unfair or deceptive
acts or practices in or affecting commerce, are declared unlawful.

22. North Carolina General Statute § 75-16 states:

If any person shall be injured or the business of any person, firm or corporation
shall be broken up, destroyed or injured by reason of any act or thing done by any
other person, firm or corporation in violation of the provisions of this Chapter, such
person, firm or corporation so injured shall have a right of action on account of such
injury done, and if damages are assessed in such case judgment shall be rendered
in favor of the plaintiff and against the defendant for treble the amount fixed by the
verdict. (1913, c. 41, s. 14; C.S., s. 2574; 1969, c. 833; 1977, c. 707.)

CLAIM FOR RELIEF

23. Plaintiff hereby incorporates paragraphs | through 22 as if fully set out herein.

Case 1:20-cv-00580-TDS-JLW Document 2 Filed 06/26/20 Page 3 of 4
24. Plaintiff seeks a compensatory and punitive judgment for each of Paragraphs 17 through
20 in a total amount of between $10,001 ‘nd $24,999, plus costs and interest.

25. Plaintiff seeks injunction preventing Defendants from contacting Plaintiff by any means
unless Plaintiff has expressly permitted or requested contact.

26. Plaintiff seeks any additional relief as the Court may deem just and proper.

This is the 19" day of May, 2020.

Omar Khouri

1009 Cross Gate Road
Winston Salem, NC 27106
Phone: 336-499-0736

okhouri@tekhnellc.com

Pro Se Plaintiff

Case 1:20-cv-00580-TDS-JLW Document 2 Filed 06/26/20 Page 4 of 4
